Exhibit 10.1
ASSET PURCHASE AGREEMENT
among
THE SELLERS PARTY HERETO
AIG SECURITIES LENDING CORP.,
as AIG Agent
AMERICAN INTERNATIONAL GROUP, INC.,
MAIDEN LANE II LLC,
as Buyer
and
FEDERAL RESERVE BANK OF NEW YORK,
as Controlling Party
Dated as of December 12, 2008

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
        ARTICLE 1
Purchase and Sale of RMBS Pool; Limited Recourse; Assignments

 
       
Section 1.01. Purchase and Sale of RMBS Pool
    2  
Section 1.02. Determination and Payment of the Cash Purchase Price
    2  
Section 1.03. Payment and Priority of the Deferred Purchase Price
    4  
Section 1.04. Treatment
    7  
Section 1.05. Misallocated Assets
    8  
Section 1.06. Delivery of RMBS Issues
    8  
Section 1.07. Purchase Prices of RMBS Issues
    9  
 
        ARTICLE 2
Representations and Warranties of Each Seller Party

 
       
Section 2.01. Organization; Powers
    10  
Section 2.02. Authorization; No Conflict
    10  
Section 2.03. Enforceability
    10  
Section 2.04. Governmental Approvals
    10  
Section 2.05. Litigation; Compliance With Laws
    11  
Section 2.06. Margin Regulations
    11  
Section 2.07. Investment Company Act
    11  
Section 2.08. Sanctioned Persons
    11  
Section 2.09. Participation Percentage
    12  
Section 2.10. Certain Information
    12  
Section 2.11. Solvency
    12  
 
        ARTICLE 3
Representations and Warranties of AIG

 
       
Section 3.01. RMBS Issues
    13  
Section 3.02. Litigation; Compliance With Laws
    13  
Section 3.03. No Material Misstatements
    13  
Section 3.04. Book Value of RMBS Pool
    14  
Section 3.05. Reasonable Consideration
    14  
 
        ARTICLE 4
Representations and Warranties of the Buyer

 
       
Section 4.01. Organization; Powers
    14  

ii



--------------------------------------------------------------------------------



 



              Page
 
       
Section 4.02. Authorization; No Conflict
    14  
Section 4.03. Enforceability
    14  
 
        ARTICLE 5
Conditions to Sale and Purchase

 
       
Section 5.01. Conditions to Sale by Each Seller of its Share of Each RMBS Issue
    15  
Section 5.02. Conditions to Purchase of RMBS Pool by the Buyer
    15  
 
        ARTICLE 6
Miscellaneous

 
       
Section 6.01. Waivers; Amendments
    17  
Section 6.02. Notices; Electronic Communications
    18  
Section 6.03. Binding Effect
    19  
Section 6.04. Survival Of Agreement
    19  
Section 6.05. Indemnity
    19  
Section 6.06. Successors and Assigns
    20  
Section 6.07. Counterparts
    21  
Section 6.08. Severability
    21  
Section 6.09. Integration
    22  
Section 6.10. Applicable Law
    22  
Section 6.11. Jurisdiction; Consent to Service of Process
    22  
Section 6.12. Confidentiality
    23  
Section 6.13. WAIVER OF JURY TRIAL
    23  
Section 6.14. Limited Recourse
    24  
Section 6.15. Certain Tax Matters
    24  
Section 6.16. Headings
    25  
Section 6.17. Further Assurances
    25  
Section 6.18. Third Party Beneficiary
    25  
Section 6.19. Role Of Investment Manager And Controlling Party
    25  
 
        ARTICLE 7
Definitions

 
       
Section 7.01. Certain Definitions
    25  
Section 7.02. Other Definitional Provisions
    30  

SCHEDULES

     
Schedule A
  Designated RMBS Issues
Schedule B
  Sellers
Schedule C
  Notice Information

EXHIBIT

iii



--------------------------------------------------------------------------------



 



     
Exhibit A
  Cash Purchase Price Adjustment Amount Certificate
Exhibit B
  Form of opinion of Sullivan & Cromwell LLP, New York counsel to each Seller
and the AIG Agent
Exhibit C
  Form of opinion of Richards Layton & Finger, Delaware counsel to each Delaware
Seller
Exhibit D
  Form of opinion of local insurance counsel to each Seller
Exhibit E
  Form of opinion of in-house counsel to each Seller

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
December ____, 2008 among American General Life Insurance Company (“Seller 1”),
American General Life and Accident Insurance Company (“Seller 2”), The United
States Life Insurance Company in the City of New York (“Seller 3”), AIG Life
Insurance Company (“Seller 4”), American International Life Assurance Company of
New York (“Seller 5”), American Life Insurance Company (“Seller 6”), AIG Annuity
Insurance Company (“Seller 7”), The Variable Annuity Life Insurance Company
(“Seller 8”), SunAmerica Life Insurance Company (“Seller 9”), First SunAmerica
Life Insurance Company (“Seller 10”), AIG SunAmerica Life Assurance Company
(“Seller 11”), AIG Securities Lending Corp., as agent of the Sellers (the “AIG
Agent”), American International Group, Inc. (“AIG”), Maiden Lane II LLC, a
Delaware limited liability company (the “Buyer”) and Federal Reserve Bank of New
York in its capacity as Controlling Party (the “Controlling Party”). Each of
Seller 1, Seller 2, Seller 3, Seller 4, Seller 5, Seller 6, Seller 7, Seller 8,
Seller 9, Seller 10, and Seller 11 are referred to herein as a “Seller” and such
entities are collectively referred to herein as the “Sellers.” Each Seller and
the AIG Agent are referred to herein as a “Seller Party” and such entities are
collectively referred to herein as the “Seller Parties.” Seller Parties, the
Buyer and the Controlling Party are sometimes referred to herein collectively as
the “Parties” or individually as a “Party.”
RECITALS
     A. Each Seller wishes to sell to the Buyer, effective as of the Closing
Date, all of its Share of each RMBS Issue.
     B. The Buyer proposes to purchase from each Seller such Seller’s Share of
each RMBS Issue on the Closing Date by payment to it of its Share of the Cash
Purchase Price, the Fixed Deferred Purchase Price and the Variable Deferred
Purchase Price.
     NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the Parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Purchase and Sale of RMBS Pool; Limited Recourse; Assignments
     Section 1.01. Purchase and Sale of RMBS Pool. Subject to the terms and
conditions hereof, effective on the Closing Date, each Seller shall sell,
transfer, convey and deliver to the Buyer all of its right, title and interest
in and to its Share of each RMBS Issue and the Buyer hereby accepts each
Seller’s Share of each such RMBS Issue in exchange for such Seller’s Share of
the Cash Purchase Price and of the Deferred Purchase Price. Immediately upon the
sale by all Sellers to the Buyer of all of their Shares in all of the RMBS
Issues on the Closing Date, all Sellers shall instruct the AIG Agent to, and the
AIG Agent shall, deliver all RMBS Issues to the Collateral Agent in accordance
with Section 1.06 hereof.
     Section 1.02. Determination and Payment of the Cash Purchase Price.
     (a) The Buyer shall pay to each Seller on the Closing Date its Share of an
amount equal to the Cash Purchase Price (as adjusted for the estimated Cash
Purchase Price Adjustment Amount) by paying such amount to the Escrow Account to
be released for purposes only of payment to Federal Reserve Bank of New York, as
counterparty, to close out outstanding securities lending transactions later on
the Closing Date.
     (b) Within 30 days after the Closing Date, the AIG Agent shall deliver to
the Controlling Party a final Cash Purchase Price Adjustment Amount Certificate
describing the AIG Agent’s calculation of the final Cash Purchase Price
Adjustment Amount and such other information as shall permit the Controlling
Party to review such calculation. If the Controlling Party and the AIG Agent
agree on the amount of the final Cash Purchase Price Adjustment Amount and such
amount differs from the estimated Cash Purchase Price Adjustment Amount as of
the Closing Date, then within five Business Days after such agreement is reached
each Seller shall pay to the Buyer its Share of the amount by which the final
Cash Purchase Price Adjustment Amount exceeds the estimated Cash Purchase Price
Adjustment Amount or the Buyer shall pay to the AIG Agent for the account of
each Seller its Share of the amount by which the final Cash Purchase Price
Adjustment Amount is less than the estimated Cash Purchase Price Adjustment
Amount.
     (c) If the AIG Agent or the Controlling Party determines at any time after
a determination of the actual Cash Purchase Price Adjustment Amount is made and
before the 90th day following the Closing Date (and notifies the other party of
the same within that same 90-day period) that such Cash Purchase Price
Adjustment Amount must be revised because of the discovery subsequent to such
prior determination of relevant facts, then the AIG Agent shall deliver to the
Controlling Party a revised final Cash Purchase Price Adjustment Amount
Certificate describing the AIG Agent’s calculation of the revised final Cash
Purchase Price Adjustment Amount and such other information as shall permit the
Controlling Party to review such calculation. Any further challenges to the Cash

2



--------------------------------------------------------------------------------



 



Purchase Price Adjustment that have not been raised by the AIG Agent or the
Controlling Party within 90 days after the Closing Date will be deemed waived;
provided that such 90-day period may be extended by mutual agreement of the
Parties in which case any further challenges to the Cash Purchase Price
Adjustment may be raised in accordance with this Section within such other
mutually-agreed period of time. If the Controlling Party and the AIG Agent agree
on the actual amount of the revised final Cash Purchase Price Adjustment Amount
and such amount differs from the prior final Cash Purchase Price Adjustment
Amount, then within five Business Days after such agreement is reached each
Seller shall pay to the Buyer its Share of the amount by which the revised final
Cash Purchase Price Adjustment Amount exceeds the prior final Cash Purchase
Price Adjustment Amount or the Buyer shall pay to the AIG Agent for the account
of each Seller its Share of the amount by which the revised final Cash Purchase
Price Adjustment Amount is less than the prior final Cash Purchase Price
Adjustment Amount.
     (d) All calculations and determinations made by the AIG Agent and the
Controlling Party under this Section shall be made in good faith and in a
commercially reasonable manner and each such Person shall provide each other
such Person reasonable cooperation in connection with the process of making such
calculations and determinations. In furtherance of the foregoing, the AIG Agent
and each of the Sellers agrees to provide access to its books and records
relating to each RMBS Issue to the Controlling Party and its designees during
regular business hours to aid the Controlling Party and its agents and advisors
in their calculations and determinations under this Section. The Cash Purchase
Price Adjustment Amount Certificates delivered pursuant to subsection (b) and
(c) of this Section shall be prepared on a basis consistent with the preparation
of Exhibit A hereto and shall be complete and correct as of the time when
delivered by AIG Agent to the Buyer.
     (e) If the AIG Agent and the Controlling Party are unable to reach an
agreement on the Cash Purchase Price Adjustment Amount or any other calculation
or determination under Section 1.02(b) or (c) above, they shall promptly
thereafter cause independent accountants (who shall not have any material
relationship with the AIG Agent or any of its Affiliates) of nationally
recognized standing reasonably satisfactory to the AIG Agent and the Controlling
Party, promptly to review this Agreement and the disputed items or amounts for
the purpose of calculating the applicable Cash Purchase Price Adjustment Amount.
Such independent accountants shall deliver to the AIG Agent and the Controlling
Party, as promptly as practicable, a report setting forth such calculation. Such
report shall be final and binding upon the AIG Agent, each Seller, the Buyer,
the Senior Lender and the Controlling Party. The cost of such review and report
shall be borne by the Buyer.
     (f) If on the scheduled Closing Date any RMBS Issue is delivered to the
Collateral Account in anticipation of purchase by the Buyer but is not purchased
in accordance with Section 1.02(a) by 1:30 pm, EST on such day, the Buyer will

3



--------------------------------------------------------------------------------



 



instruct the Collateral Agent to redeliver such RMBS Issues to the account of
the AIG Agent for the account of the Sellers.
     Section 1.03. Payment and Priority of the Deferred Purchase Price.
     (a) After the Closing Date the Deferred Purchase Price shall be paid by the
Buyer only in accordance with the Waterfall. Each Seller shall be entitled to
such Seller’s Share of the Deferred Purchase Price. Interest on the Fixed
Deferred Purchase Price shall accrue during each Calculation Period on a daily
basis on the amount of the Fixed Deferred Purchase Price outstanding as of each
day and at a rate per annum equal to LIBOR in effect for such Calculation Period
plus 3.00%; provided that interest on the Fixed Deferred Purchase Price shall
accrue during the initial Calculation Period at the rate of 4.635% per annum.
Interest shall be calculated during any Calculation Period on the basis of the
actual days elapsed and the actual number of days in the calendar year during
which such Calculation Period occurs. Interest on the Fixed Deferred Purchase
Price shall be capitalized as of the start of each Interest Capitalization Date
by increasing the outstanding amount of the Fixed Deferred Purchase Price by the
amount of accrued but unpaid interest on the Fixed Deferred Purchase Price as of
such time and thereafter deeming such accrued interest paid in full as of such
time. Interest shall not accrue on the Variable Deferred Purchase Price.
     (b) All rights of the Sellers to payment of the Deferred Purchase Price and
any amounts owed by the Buyer to the Seller Parties under any Transaction
Document (other than pursuant to Section 1.02 hereof) or otherwise
(collectively, the “Junior Obligations”) are subordinate and junior in right of
payment to (i) the Obligations (excluding the Contingent Interest) owing to the
Senior Lender pursuant to the Credit Agreement, including in respect of
principal and interest on the Senior Loan (excluding the Contingent Interest),
and (ii) all other items above the Fixed Deferred Purchase Price in the priority
of payments set forth in the Waterfall (the amounts in clauses (i) and
(ii) being, collectively, the “Senior Debt”) to the extent and in the manner
provided in the Credit Agreement and in the Security Agreement.
     (c) Unless and until all Senior Debt shall have been paid in full in cash
in accordance with its terms, the Buyer shall not, directly or indirectly, make
or agree to make:
     (i) any payment (in cash or property, by set-off or otherwise), direct or
indirect, of or on account of Junior Obligations (except for payments relating
to the Cash Purchase Price Adjustment Amount under Section 1.02(b) or (c) above)
and no such payment shall be accepted by any Seller Party; or
     (ii) any purchase, prepayment or other acquisition, direct or indirect, in
respect of the Junior Obligations, and no such payment shall be accepted by any
Seller Party.

4



--------------------------------------------------------------------------------



 



     (d) Upon any payment by the Buyer of any kind or character, whether in
cash, property or securities, to creditors upon any dissolution or winding up or
total or partial liquidation or reorganization of the Buyer, whether voluntary
or involuntary or in bankruptcy, insolvency, receivership or other statutory or
common law proceedings or arrangements, then and in any such event all principal
and interest and all other amounts due or that become due upon the Senior Debt
shall first be paid in full in cash before any Seller Party shall be entitled to
retain any amounts so paid in respect of the Junior Obligations and, upon any
such dissolution or winding up or liquidation or reorganization, any payment of
any kind or character, whether in cash, property or securities, to which any
Seller Party would be entitled, except as otherwise provided herein, shall be
paid by the Buyer or by any receiver, trustee in bankruptcy, liquidating
trustee, agent or other Person making such payment, or by any Seller Party if
received by them, to the Collateral Agent for distribution in accordance with
the Waterfall, to the extent necessary to pay all the Senior Debt in full in
cash, after giving effect to any concurrent payment to or for any holder of the
Senior Debt, before any payment is made to any Seller Party on account of the
Junior Obligations.
     (e) Until the Senior Debt shall have been paid in full in cash, each Seller
Party irrevocably authorizes and empowers (without imposing any obligation on)
the Senior Lender and its representatives, under the circumstances set forth in
paragraph (c) above, to demand, sue for, collect and receive every such payment
described therein and give acquittance therefor and to file claims and proofs of
claims in any statutory or nonstatutory proceeding. Each Seller Party shall
execute and deliver to the Senior Lender and its representatives all such
further instruments confirming the foregoing authorization, and all such powers
of attorney, proofs of claim, assignments of claim and other instruments, and
shall take all such other action as may be requested by the Senior Lender or its
representatives in order to enable the Senior Lender to enforce all of its
claims upon or in respect of the Junior Obligations.
     (f) Until the Senior Debt shall have been paid in full in cash, should any
payment be collected or received by any Seller Party or should any Seller Party
acquire custody, control or possession of all or any portion of the Collateral
or the proceeds thereof other than, in each case, pursuant to or in accordance
with the terms of this Agreement, any such Seller Party shall promptly (but in
any event within five Business Days) turn over the same to the Collateral Agent
in the form received (except for the endorsement or the assignment of any such
Seller Party when necessary) and, until so turned over, the same shall be held
in trust by any such Seller Party as the property of the Senior Lender.
     (g) Each Seller Party agrees that it will not at any time, without the
prior written consent of the Controlling Party, (i) commence or institute
against the Buyer or join with or facilitate any other Person in commencing or
instituting against the Buyer, any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, receivership, insolvency or liquidation
proceedings, or other proceedings under any United States Federal or state, or
other jurisdiction,

5



--------------------------------------------------------------------------------



 



bankruptcy or similar law or statute now or hereafter in effect in connection
with any obligations relating to this Agreement or any of the other Transaction
Documents or (ii) participate in any assignment for benefit of creditors,
compositions, or arrangements with respect to the Buyer’s debts. The agreements
in this Section 1.03 shall survive termination of this Agreement and payment in
full of the Senior Debt.
     (h) No Seller Party shall have any right to demand payment of, or institute
any proceedings in respect of, the Junior Obligations, or exercise any remedies
under this Agreement or any of the Transaction Documents or request or instruct
the Controlling Party or the Collateral Agent to exercise any such remedies
until the Senior Debt is paid in full in cash.
     (i) Application of the foregoing provisions to the Junior Obligations, the
subordination effected thereby and the rights of the Senior Lender shall not be
affected by (i) any amendment of or addition or supplement to any Transaction
Document or the Senior Debt or any instrument or agreement relating thereto or
providing collateral security for any Senior Debt, (ii) any exercise or
non-exercise of any right, power or remedy under or in respect of any
Transaction Document or the Senior Debt or any instrument or agreement relating
thereto, or any release of any collateral securing the Senior Debt or (iii) any
waiver, consent, release, indulgence, extension, renewal, modification, delay or
any other action, inaction or omission in respect of any Transaction Document or
the Senior Debt or any instrument or agreement relating thereto or providing
collateral security for the Senior Debt, in each case whether or not any Seller
Party shall have had notice or knowledge of any of the foregoing.
     (j) Each Seller Party hereby waives notice of or proof of reliance by the
Senior Lender upon the provisions hereof, and the Senior Debt shall conclusively
be deemed to have been created, contracted, incurred or maintained in reliance
upon the provisions hereof.
     (k) The Buyer hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The non-exercise by any holder of Senior Debt,
the Controlling Party or the Collateral Agent of any of its rights hereunder or
under any other Transaction Document in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.
     (l) The subordination provisions contained herein are for the benefit of
the holders of Senior Debt and their respective successors and assigns and may
not be rescinded or cancelled or modified in any way without the prior written
consent of the Controlling Party.
     (m) Notwithstanding anything herein to the contrary, neither the
Controlling Party nor any holder of Senior Debt shall have any obligation to
take the interests of any Seller Party into consideration when making decisions

6



--------------------------------------------------------------------------------



 



concerning the exercise of any rights or remedies as against the Buyer or in
respect of the Collateral.
     (n) Notwithstanding anything in this Section to the contrary, the
Contingent Interest and the Variable Deferred Purchase Price will rank pari
passu with each other and subordinate to the Senior Debt.
     (o) In addition, none of the foregoing provisions of this Section 1.03 is
intended or will be interpreted as requiring any Seller to return to the Buyer
any amounts received by it pursuant to the Waterfall.
     Section 1.04. Treatment.
     (a) It is the intention of each Party that the sale, transfer, conveyance
and delivery of the RMBS Pool and each Seller’s Share thereof shall constitute a
true sale and absolute assignment, without recourse (except as specifically
provided herein), and not for security of RMBS Pool from the applicable Seller
Party to the Buyer and that neither any RMBS Issue nor the RMBS Pool nor any
Seller’s Share thereof be a part of any Seller’s property or estate for any
purpose under any state or federal law, including without limitation in the
event of the insolvency of any Seller, after the Closing Date. Although it is
not the intent of the Parties, if the sale, transfer, conveyance and delivery of
any RMBS Issue, the RMBS Pool or any Seller’s Share thereof contemplated by this
Agreement is deemed to be other than a true sale notwithstanding the express
intent of the Parties hereto, this Agreement shall be deemed to be a security
agreement that grants as of the date hereof a first priority security interest
from the relevant Seller to the Buyer, and the Buyer shall have all the rights,
powers and privileges of a secured party under the UCC. In such event, each
Seller agrees, at the Buyer’s expense, to take such action and execute and file
such documents as shall be necessary or requested by the Buyer in order to fully
realize the benefits of such secured party status, including, without
limitation, powers of attorney, financing statements, notices of lien or other
instruments or documents.
     (b) In accordance with Section 1.04(a), each Party will report the
transfer, conveyance, and delivery of the RMBS Pool, as applicable to such
Party, contemplated hereunder as an absolute sale in any general ledger or other
accounting record and, as to each Seller, the separate unconsolidated financial
statements of such Seller. In addition, the transfer, conveyance and delivery of
the RMBS Pool (i) is intended to constitute a sale of such assets and will be
reported as such under United States generally accepted accounting principles or
statutory accounting principles (or such recognized accounting principles
applicable to the respective reporting Party) and for United States federal
income tax purposes such that the RMBS Pool will no longer be included in any
consolidated financial statements in which any financial statements of any
Seller are included and (ii) meet all of the requirements for such accounting
and tax treatment. Except as described herein, neither the Sellers nor the AIG
Agent now has or intends to acquire any other direct or indirect ownership or
other economic

7



--------------------------------------------------------------------------------



 



interest in, or swap, cap or other hedge or derivative instrument or other right
or obligation with respect to, any RMBS Issue or security backed thereby.
     (c) Each of the parties hereto hereby agrees that, with respect to any RMBS
Issue or other property, assets or rights purported to be transferred, in whole
or in part, by Seller 4 or Seller 6 (together, the “Delaware Sellers” and each a
“Delaware Seller”) pursuant to this Agreement, such transfer shall be deemed to
constitute a “securitization transaction” as the term is defined in the
Asset-Backed Securities Facilitation Act, 6 Del. C. § 2701A et seq.(the
“Securitization Act”). In addition, each of the Parties agrees that any transfer
of any RMBS Issue or other property, assets or rights, in whole or in part, by
the Delaware Sellers pursuant to this Agreement shall be subject to the
provisions of the Securitization Act, all of which are incorporated herein by
reference. For purposes of complying with the requirements of the Securitization
Act, each of the Parties hereby further agrees that:
     (i) Any property, assets or rights purported to be transferred, in whole or
in part, by a Seller Party pursuant to this Agreement shall be deemed to no
longer be the property, assets or rights of such Seller Party;
     (ii) None of the Delaware Sellers, their respective creditors or, in any
insolvency proceeding with respect to a Delaware Sellers or its property, a
bankruptcy trustee, receiver, debtor, debtor in possession or similar person, to
the extent the issue is governed by Delaware law, shall have any rights, legal
or equitable, whatsoever to reacquire (except pursuant to provision of this
Agreement), reclaim, recover, repudiate, disaffirm, redeem or recharacterize as
property of the Delaware Sellers any property, assets or rights purported to be
transferred, in whole or in part, by the Delaware Sellers pursuant to this
Agreement; and
     (iii) In the event of a bankruptcy, receivership or other insolvency
proceeding with respect to a Delaware Seller or its property, to the extent the
issue is governed by Delaware law, such property, assets and rights shall not be
deemed to be part of such Delaware Seller’s property, assets, rights or estate.
     Section 1.05. Misallocated Assets. If, at any time or from time to time
(whether prior to or after the Closing Date), any Party hereto shall receive or
otherwise possess any asset that is allocated to any other Person pursuant to
this Agreement, such Party shall promptly transfer, or cause to be transferred,
such asset to the Person so entitled thereto. Prior to any such transfer, the
Person receiving or possessing such asset shall hold such asset in trust for the
other Person entitled to such asset.
     Section 1.06. Delivery of RMBS Issues. In furtherance of the assignment,
transfer, conveyance and delivery of the RMBS Pool, (a) on the Closing Date each
Seller shall instruct the AIG Agent to, and the AIG Agent shall, execute and

8



--------------------------------------------------------------------------------



 



deliver such stock powers, certificates of title, assignments of contracts and
other instruments of assignment, transfer and conveyance as and to the extent
necessary to evidence the sale, assignment, transfer, conveyance and delivery of
all of the Seller Parties’ right, title and interest in and to each RMBS Issue
to the Buyer and (b) on the Closing Date or as soon as reasonably practicable
thereafter (but, in any event, not later than 30 days following the date of this
Agreement), the AIG Agent shall use commercially reasonable efforts to provide
to the Collateral Agent the originals (or, if originals, are not held by the AIG
Agent, true and complete copies) and to the Investment Manager electronic copies
of all Related Instruments, if any, in its possession relating to the RMBS
Issues sold to the Buyer under this Agreement. Without limiting the foregoing,
the AIG Agent shall, prior to 10 a.m., New York time, on the Closing Date, cause
The Bank of New York Mellon, as custodian for the RMBS Pool for the benefit of
the AIG Agent, to (i) debit the RMBS Issues to the AIG Agent’s account with The
Bank of New York Mellon and credit such RMBS Issues to the Collateral Account
established under the Control Agreement and (ii) confirm in writing to the
Buyer, the Controlling Party and the AIG Agent that all RMBS Issues have been so
credited to the Collateral Account; provided that, if any RMBS Issues have not
been so transferred by such time, the Cash Purchase Price for such RMBS Issues,
adjusted as provided in Section 1.02(a) hereof, shall be subtracted from the
Cash Purchase Price payable by the Buyer at the Closing on the Closing Date. If
less than all RMBS Issues are credited to the Collateral Account as of the
Closing Date, each Seller Party agrees to take all further action that may be
required to cause all RMBS Issues to be credited to the Collateral Account
promptly following the Closing Date and in no event later than five Business
Days after the Closing Date.
     Section 1.07. Purchase Prices of RMBS Issues. Each of the Parties hereto
hereby acknowledges that: (a) the Investment Manager provided certain mid-market
pricing estimates of the RMBS Issues to the Parties and advised them that they
were as of October 31, 2008, that such estimates do not purport to be current as
of the Closing Date and are based on projected cash flows relating to such RMBS
Issues (based in turn on agreed upon assumptions); (b) such estimates, like any
estimates provided under or in connection with the Transaction (including,
without limitation, any estimates of the market value for each RMBS Issue), are
inherently uncertain, do not purport to reflect prices at which transactions in
any such RMBS Issues could actually be effected (if any transactions could be
effected) and do not necessarily reflect discounts that would be reflected in
actual market transactions as a result of, among other things, the highly
illiquid nature of the RMBS Issues and related markets; and (c) the parties used
such estimates as the basis for their negotiation of the Purchase Price of the
RMBS Issues.
ARTICLE 2
Representations and Warranties of Each Seller Party
     Each Seller Party, as to itself, represents and warrants to the Buyer that:

9



--------------------------------------------------------------------------------



 



     Section 2.01. Organization; Powers. Such Seller (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to (i) own its Share of
each RMBS Issue, (ii) sell, transfer, convey and deliver its Share of each RMBS
Issue to the Buyer hereunder and (iii) execute, deliver and perform its
obligations under each Transaction Document and each other agreement or
instrument contemplated thereby to which it is a party and (c) has authorized
the Agent to transfer its Share to the RMBS Pool to ML II and accept the Cash
Purchase Price proceeds on such Seller’s behalf as provided in this Agreement
and the other Transaction Documents.
     The AIG Agent represents and warrants to the Buyer that it (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) has all requisite power and authority
to (i) act as agent for each Seller, (ii) sell, transfer, convey and deliver the
RMBS Pool as agent on behalf of the Sellers hereunder and (iii) execute, deliver
and perform its obligations under each Transaction Document and each other
agreement or instrument contemplated thereby to which it is or will be a party.
     Section 2.02. Authorization; No Conflict. The execution, delivery and
performance of each Transaction Document (to which it is a party) by such Seller
Party (a) have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) will not (i) result in the violation by such Seller
Party of (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
bylaws of such Seller Party, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which such
Seller Party is a party or by which it or any of its property is or may be
bound, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by such Seller Party.
     Section 2.03. Enforceability. This Agreement has been duly executed and
delivered by such Seller Party and constitutes, and each other Transaction
Document to which it is a party, when executed and delivered by such Seller
Party, will constitute, a legal, valid and binding agreement of such Seller
Party enforceable against such Seller Party in accordance with its terms, except
that such enforceability may be limited by bankruptcy, insolvency, or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally and by the court’s discretion in relation to equitable
remedies.
     Section 2.04. Governmental Approvals. No action, consent or approval of,
notice, registration or filing with, or any other action by, any Governmental
Authority is or will be required to be taken, obtained or made by such Seller
Party

10



--------------------------------------------------------------------------------



 



in connection with the Transactions except such as (i) have been made or
obtained and are in full force and effect and (ii) with respect to any
Governmental Authority of the United States or any state thereof, if the failure
to take such action, obtain such consent or approval or register to file with
such Governmental Authority could not reasonably be expected to have a Material
Adverse Effect.
     Section 2.05. Litigation; Compliance With Laws. Except as set forth in
AIG’s most recent Form 10-Q filed with the Securities and Exchange Commission,
there are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority or arbitrator now pending or, to the knowledge of
such Seller Party, threatened against or affecting such Seller Party or any
business, property or rights of any such Seller Party (i) that involve any
Transaction Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
     Section 2.06. Margin Regulations. No part of the proceeds of such Seller’s
Share of the Purchase Price will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X.
     Section 2.07. Investment Company Act. The AIG Agent represents that it is
not, and in the case of each Seller, such Seller represents that it is not, and
after application of the proceeds of its portion of the Purchase Price will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
     Section 2.08. Sanctioned Persons.
     (a) Each Seller Party represents that neither such Seller Party nor, to the
knowledge of such Seller Party, any director, officer, agent or Affiliate of
such Seller Party is a Person that is, or is owned or controlled by a Person
that is, currently:
     (i) the subject of any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or other relevant non-U.S.
sanctions authority (collectively “Sanctions”) or
     (ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).
     (b) Each Seller Party represents and covenants that such Seller Party will
not, directly or indirectly, use the proceeds of its Share of the Cash Purchase

11



--------------------------------------------------------------------------------



 



Price or the Deferred Purchase Price of the RMBS Pool, or otherwise make
available such proceeds to any Person, for the purposes of financing any
activities or business of or with any Person or in any country or territory
that, at the time of such financing, is the subject of Sanctions.
     Section 2.09. Participation Percentage. Such Seller agrees that the
Participation Percentage set forth opposite its name in the definition thereof
is its Participation Percentage.
     Section 2.10. Certain Information. The exact legal name of such Seller and
jurisdiction of organization of such Seller is set forth on Schedule B and such
information is correct and complete.
     Section 2.11. Solvency. (a) As of the date hereof and immediately after the
Closing, (i) the consolidated fair value of the assets of such Seller, at a fair
valuation, do and will exceed such Seller’s consolidated debts and liabilities,
subordinated, contingent or otherwise; (ii) the consolidated present fair
saleable value of the property of such Seller is and will be greater than the
amount that will be required to pay the probable amount of such Seller’s
consolidated debts and other liabilities, subordinated, contingent or otherwise,
as such debts and other liabilities become absolute and matured; (iii) such
Seller is and will be able to pay its consolidated debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (iv) such Seller does not have and will not have
unreasonably small capital with which to conduct the business in which such
Seller is engaged as such business is now conducted and is proposed to be
conducted after the Closing.
     (b) With respect to each Seller which is a regulated insurance company, as
of the date hereof and immediately after the Closing: (a) such Seller’s assets
exceeded and will exceed its liabilities as measured in accordance with
statutory accounting principals permitted or prescribed by such Seller’s primary
regulator; (b) net realizable value of the property of such Seller is and will
be greater than the amount that will be required to pay the probable amount of
such Seller’s debts and other liabilities, subordinate, contingent or otherwise,
as such debts and other liabilities become absolute and matured; (c) such Seller
is and will be able to pay its liabilities, subordinated, continent or
otherwise, as such liabilities become absolute and matured; and (d) such Seller
has and will have capital in excess of company action levels (or, in the case of
Seller 6, its equivalent).
     (c) In any proceeding involving, or determining, any of the matters set
forth in subsection (a) of this Section, if and to the extent that the laws of
the State of New York other than the insurance laws are applicable, the
provisions of subsection (a) and not subsection (b) shall be applicable. In any
proceeding involving, or determining, any of the matters set forth in subsection
(b) of this Section, if and to the extent insurance laws are applicable, the
provisions of subsection (b) and not subsection (a) shall be applicable.

12



--------------------------------------------------------------------------------



 



ARTICLE 3
Representations and Warranties of AIG
     AIG represents to the Buyer that:
     Section 3.01. RMBS Issues. (a) Each Seller has good and marketable title to
its Share of each of the RMBS Issues and has full right to sell and assign its
Share of each RMBS Issue to the Buyer free and clear of any Lien or impediment
to sale, or any other adverse claim (as defined in Article 8 of the NYUCC), and
has full right and authority to sell and assign its Share of each RMBS Issue
pursuant to this Agreement. On the Closing Date, upon the sale, conveyance and
delivery to the Buyer of all of such Seller’s right, title and interest in and
to its Share of each RMBS Issue in accordance with Section 1.06 hereof and on
payment of the Cash Purchase Price by the Buyer to the Sellers, the Buyer shall
have good and marketable title to 100% of all of the right, title and interest
in each RMBS Issue free and clear of all Liens and any other adverse claims
other than by or on behalf of the Buyer and will be a bona fide holder for value
with respect to each RMBS Issue.
     (b) Each RMBS Issue is in the custody of or maintained on the books of the
Depository Trust Company.
     Section 3.02. Litigation; Compliance With Laws. Except as set forth in
AIG’s most recent Form 10-Q filed with the Securities and Exchange Commission,
there are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority or arbitrator now pending or, to the knowledge of
AIG, threatened against or affecting AIG or any business, property or rights of
AIG (i) that involve any RMBS Issue or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
     Section 3.03. No Material Misstatements. No information, report,
certificate, financial statement, exhibit or schedule furnished by AIG or by the
Seller Parties to the Buyer in connection with the negotiation of any
Transaction Document or in connection with the acquisition of any RMBS Issue,
when taken as a whole, contained any material misstatement of fact or omitted to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
to the extent any such information, report, certificate, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, AIG
represents only that it or the Seller Parties, as the case may be, acted in good
faith and utilized assumptions reasonable at the time made (based upon
accounting principles consistent with the historical audited financial
statements of AIG or such Seller Party, as the case may be) and exercised due
care in the preparation of such information, report, certificate, financial
statement, exhibit or schedule.

13



--------------------------------------------------------------------------------



 



     Section 3.04. Book Value of RMBS Pool. The AIG Agent’s October 31, 2008
valuation of the RMBS Pool, as previously provided to Buyer, was prepared
applying the same policies, processes and procedures that are used for
valuations performed for use in AIG’s quarter-end financial statements in
accordance with FASB Statement No. 115 Accounting for Certain Investments in
Debt and Equity Securities and FASB Statement No. 157 Fair Value Measurement.
     Section 3.05. Reasonable Consideration. Prior to entering into this
Agreement, AIG Agent explored various means of monetizing the RMBS Pool on
behalf of the Sellers. These efforts included, among other things, internal
analysis and retaining and consulting with BlackRock Financial Management, Inc.
(“BlackRock”) and Morgan Stanley & Co. Incorporated to assist the AIG Agent in
determining available options for disposing of the RMBS Pool. Based upon (a) the
foregoing efforts, (b) the AIG Agent’s valuation of the RMBS Pool for purposes
of AIG’s third quarter financial statements and also as of October 31, 2008,
(c) the AIG Agent’s assessment of market conditions and pricing provided by
third-party pricing services and (d) the valuations determined by Blackrock in
consultation with the Controlling Person and Buyer, the Seller Parties concluded
that the Purchase Price was reasonable consideration for the RMBS Pool.
ARTICLE 4
Representations and Warranties of the Buyer
     The Buyer represents to each Seller Party as of the date hereof that:
     Section 4.01. Organization; Powers. The Buyer (i) is duly organized and
validly existing under the laws of the State of Delaware, (ii) is in good
standing under the laws of such state and (iii) has full power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Documents to which it will be a party.
     Section 4.02. Authorization; No Conflict. The Buyer’s execution, delivery,
and performance of this Agreement and the other Transaction Documents to which
it is a party have not resulted, and will not result, in a breach or violation
of any provision of (i) the Buyer’s organizational documents, (ii) any statute,
law, writ, order, rule or regulation of any governmental authority applicable to
the Buyer, (iii) any judgment, injunction, decree order or determination
applicable to the Buyer or (iv) any contract, indenture, mortgage, loan
agreement, note, lease or other instrument by which the Buyer may be bound or to
which any of the assets of the Buyer are subject.
     Section 4.03. Enforceability. This Agreement and each other Transaction
Document to which the Buyer is a party (i) has been duly authorized, executed
and delivered by the Buyer and (ii) constitutes the legal, valid, and binding

14



--------------------------------------------------------------------------------



 



obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except that such enforceability may be limited by bankruptcy, insolvency,
or other similar laws of general applicability affecting the enforcement of
creditors’ rights generally and by the court’s discretion in relation to
equitable remedies. No notice to, registration with, consent or approval of, or
any other action by, any relevant Governmental Authority or other Person is or
will be required for the Buyer to execute, deliver and perform its obligations
under this Agreement or any other Transaction Document except such as have been
obtained and are in full force and effect.
ARTICLE 5
Conditions to Sale and Purchase
     Section 5.01. Conditions to Sale by Each Seller of its Share of Each RMBS
Issue. Each Seller’s obligation to sell, transfer, convey and deliver its Share
of the RMBS Pool to the Buyer on the Closing Date shall be subject to the
conditions that (a) the Buyer’s representations and warranties set forth in
Article 4 hereof are true and correct on the Closing Date as if made on and as
of the Closing Date, (b) such Seller shall have received a counterpart of this
Agreement duly executed on behalf of the Buyer and (c) such Seller shall have
received payment of its Share of the Cash Purchase Price for the RMBS Pool from
the Buyer.
     Section 5.02. Conditions to Purchase of RMBS Pool by the Buyer. The Buyer’s
obligation to purchase all of the Sellers’ Shares of the RMBS Pool and to pay
the Cash Purchase Price on the Closing Date are subject to satisfaction of the
following conditions precedent on the Closing Date:
     (a) The Buyer shall have received executed legal opinions dated the Closing
Date and addressed to, and in form satisfactory to, the Buyer and the
Controlling Party and covering such other matters incident to the Transactions
as any the Buyer or the Controlling Party shall have reasonably requested from:
     (i) Sullivan & Cromwell LLP, New York counsel to each Seller and the AIG
Agent, in substantially the form of Exhibit B hereto;
     (ii) Richards Layton & Finger, Delaware counsel to each Delaware Seller in
substantially the form of Exhibit C hereto;
     (iii) local insurance counsel to each Seller in substantially the form of
Exhibit D hereto; and
     (iv) in-house counsel for each Seller in substantially the form of
Exhibit E hereto.

15



--------------------------------------------------------------------------------



 



     (b) All legal matters incident to this Agreement, the purchase and sale of
each Seller’s Share of the RMBS Pool hereunder and the other Transaction
Documents shall be satisfactory to the Buyer.
     (c) The Buyer shall have received (i) a copy of the certificate or articles
of incorporation, formation or organization (as applicable), including all
amendments thereto, of each Seller Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Seller Party, as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Seller
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the bylaws, operating agreement, partnership agreement or
other applicable constitutive document of such Seller Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors or equivalent body of
such Seller Party authorizing the execution, delivery and performance of the
Transaction Documents to which such Seller Party is a Party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation, formation or
organization (as applicable) of such Seller Party have not been amended since
the date of the last amendment thereto furnished pursuant to clause (i) above
and (D) as to the incumbency and specimen signature of each officer executing
any Transaction Document or any other document delivered in connection herewith
on behalf of such Seller Party; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Buyer may reasonably request.
     (d) The Buyer shall be satisfied in its sole discretion with the collateral
(including the value of such collateral) securing the obligations of the
Obligors with respect to the RMBS Issues.
     (e) The Buyer shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to each Seller
Party in the states (or other jurisdictions) of formation of such Seller Parties
as indicated on Schedule B hereto and no Liens on or with respect to any RMBS
Issue or any Seller’s Share of any RMBS Issue shall be indicated by such search.
     (f) All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions to the extent required, all applicable
appeal periods shall have expired and there shall not be any pending or
threatened litigation, governmental, administrative or judicial action that
could reasonably be expected to restrain, prevent or impose burdensome
conditions on the Transactions.
     (g) The representations and warranties of each of the Seller Parties set
forth in Article 2 hereof and of AIG set forth in Article 3 hereof and in each
other

16



--------------------------------------------------------------------------------



 



Transaction Document to which a Seller Party or AIG is a party shall be true and
correct on and as of the Closing Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
     (h) At the time of and immediately after the Closing, no Default (as
defined in the Credit Agreement dated as of September 22, 2008 between AIG, as
Borrower, and Federal Reserve Bank of New York, as Lender) shall have occurred
and be continuing.
     (i) If the Collateral Agent shall have advised the Buyer in writing prior
to noon, EST, on the Closing Date that not all RMBS Issues have been delivered
to the Collateral Account, the Buyer shall be satisfied, in its sole discretion,
with the number of RMBS Issues so delivered.
     (j) The Buyer shall have received a copy of the true sale and
non-consolidation signed legal opinions delivered to each Seller or its
accountants.
     (k) The Buyer shall have received counterparts of this Agreement duly
executed by each Party other than the Buyer.
     (l) Agreements terminating the Sec Lending Program upon closing out the
last of the transactions then outstanding thereunder, in form and substance
satisfactory to the Buyer, shall have been executed and delivered by all the
parties thereto other than Federal Reserve Bank of New York.
     (m) Each of the conditions precedent set forth in Section 6.01 of the
Credit Agreement shall have been satisfied.
ARTICLE 6
Miscellaneous
     Section 6.01. Waivers; Amendments.
     (a) No failure or delay of the Buyer in exercising any power or right
hereunder or under any other Transaction Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Buyer hereunder and under the
other Transaction Documents are cumulative and are not exclusive of any rights
or remedies that it would otherwise have. No waiver of any provision of this
Agreement or any other Transaction Document or consent to any departure by any
Seller Party shall in any event be effective unless the same shall be permitted
by paragraph (b) below, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand

17



--------------------------------------------------------------------------------



 



on any Seller Party in any case shall entitle any Seller Party to any other or
further notice or demand in similar or other circumstances.
     (b) The Buyer may, with the consent of the Controlling Party (and shall, if
directed by the Controlling Party), from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Transaction
Documents for the purpose of adding any provisions to this Agreement or the
other Transaction Documents or changing in any manner the rights of the
Controlling Party or the Buyer hereunder or thereunder or (ii) waive any of the
requirements of this Agreement or the other Transaction Documents or any Event
of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall, without the written consent of each
AIG Entity directly affected thereby, (A) reduce the Purchase Price, (B) reduce
the rate at which interest accrues hereunder on the Fixed Deferred Purchase
Price, (C) amend the Waterfall in a way that is material and adverse to the
Sellers or (D) amend any term or provision of this Agreement or any other
Transaction Document in a way that is material and adverse to such AIG Entity.
Any such waiver and any such amendment, supplement or modification shall be
binding upon the Buyer, the Controlling Party and each AIG Entity. No waiver of
any Event of Default shall extend to any subsequent or other Event of Default or
impair any right consequent thereon. Neither this Agreement nor any provision
hereof may be waived, amended or modified except in accordance with the
provisions of this Section, and any purported amendment, supplement or
modification not complying with the terms of this Section shall be null and
void.
     Section 6.02. Notices; Electronic Communications.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or
e-mail, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made, to the applicable address, fax number,
e-mail address or telephone number specified for the applicable Party in
Schedule C.
     (b) All notices and other communications given to any Party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or email or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such Party as provided in this Section or in accordance
with the latest unrevoked direction from such Party given in accordance with
this Section. As agreed to among the Parties from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Party provided from time to time by such Party.

18



--------------------------------------------------------------------------------



 



     (c) The Buyer hereby agrees that it shall cause the Administrative Agent to
provide to AIG on behalf of the Sellers copies of all notices and reports (other
than those by or from the Investment Manager) delivered to the Buyer or the
holders of the Senior Loan pursuant to the Transaction Documents to the extent
such notices and reports have not been delivered to AIG or the Sellers pursuant
to the other Transaction Documents. AIG shall provide to the Sellers copies of
all notices and reports delivered to AIG pursuant to the Transaction Documents
to the extent such notices and reports have not been delivered to the Sellers
pursuant to the other Transaction Documents.
     Section 6.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Party and a fully executed counterpart hereof
is delivered to the Buyer and, on behalf of each Seller Party, to the AIG Agent.
     Section 6.04. Survival Of Agreement. All covenants, agreements,
representations and warranties made by each Seller Party herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Transaction Document shall be considered
to have been relied upon by the Buyer and shall survive the Closing, regardless
of any investigation made by the Buyer or on its behalf, and shall continue in
full force and effect as long as any RMBS Issue is outstanding and unpaid.
Notwithstanding anything to the contrary herein, the provisions of Section 6.05
and Section 6.14 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
Transactions, the Disposition, repayment, prepayment or collection of the last
RMBS Issue, the invalidity or unenforceability of any term or provision of this
Agreement or any other Transaction Document or any investigation made by or on
behalf of the Buyer.
     Section 6.05. Indemnity. (a) Each Seller Party severally agrees to
indemnify the Buyer, the Controlling Party and each of their respective Related
Parties (each such party being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with or as a result of any claim, litigation, investigation or
proceeding relating to such Seller having made a representation or warranty
herein or in any other Transaction Document that is incorrect in any respect at
the time made or deemed made, whether or not any Indemnitee is a Party thereto
(and regardless of whether such matter is initiated by a third Party or by any
Seller Party or any of their respective Affiliates), provided that no Seller
Party shall have any obligation under this subsection to any such Indemnitee if
the representation or warranty alleged to be incorrect is determined by a final
and unappealable decision of a court not to have been incorrect.

19



--------------------------------------------------------------------------------



 



     (b) The indemnities in clause (a) of this Section shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the bad faith, gross negligence, fraudulent actions or willful misconduct of
such Indemnitee; provided that the Seller Parties shall not be obligated to pay,
indemnify or hold harmless any Indemnitee if such Indemnitee (i) does not
provide reasonably prompt notice to the Seller Parties (with a copy to the
Controlling Party) of any claim for which indemnification is sought or
(ii) admits any liability or incurs any significant expenses after receiving
actual written notice of the claim (which is sufficiently specific to give
reasonable notice of the existence of the claims and the expenses of such legal
proceedings), or agrees to any settlement without the prior written consent of
the Seller Parties. The Seller Parties may, in their sole discretion and at
their expense, control the defense of the claim including designating counsel
for the Indemnitees and controlling all negotiations, litigation, arbitration,
settlements, compromises and appeals of any claim.
     (c) To the extent permitted by applicable law, no Party, and no Person
benefitting from the indemnity provided herein, shall assert, and each Party
waives and the Seller Parties shall have no obligation with respect to, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, the Senior
Loan, or the use of the proceeds thereof.
     (d) Notwithstanding any provision in this Agreement or any other
Transaction Document, the Seller Parties shall have no liability to the Buyer
with respect to the collectibility of any amounts under the RMBS Pool, the
Obligor of any RMBS Issue, the default by any Obligor on any obligation of such
Obligor with respect to the applicable RMBS Issue, or the failure of any Obligor
to make any payment pursuant to the applicable RMBS Issue and its Related
Instruments.
     Section 6.06. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns
permitted by this Section. Any assignment or transfer by a Party of rights or
obligations under this Agreement that does not comply with this Section shall be
null and void.
     (b) No Party may assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement without the consent of the Controlling Party
and each other Party hereto, other than in accordance with this Section.
     (c) The Buyer may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to (i) one or more of its

20



--------------------------------------------------------------------------------



 



Affiliates at any time and (ii) after the Closing Date, to any Person; provided
that no such transfer or assignment by the Buyer will relieve the Buyer of its
obligations hereunder or enlarge, alter or change any obligation of any other
party hereto or due to the Buyer; provided further that no such transfer or
assignment shall be permitted unless the Buyer first obtains an opinion
(reasonably satisfactory to the Controlling Party) of nationally recognized tax
counsel that such transfer or assignment will not (I) result in the income from
the RMBS Pool becoming subject to corporate income tax in such a manner that it
would reduce the amounts of Deferred Purchase Price available for payment to the
Sellers or (II) cause losses realized by the Sellers from the sale of any RMBS
Issue hereunder that were deferred by the Sellers under section 267(f) of the
Code, if any, to be disallowed pursuant to Section 267(a) of the Code. The Buyer
agrees to provide a copy of any such opinion to the Sellers at least 3 Business
Days prior to such assignment or transfer (if such prior delivery is reasonably
practicable under the circumstances, and if not, as soon as such delivery is
reasonably practicable) copying such notice and opinion to Tax Director,
American International Group, Inc., 70 Pine Street, New York, New York, 10270.
AIG and the Sellers shall provide the Buyer and its tax counsel any information
reasonably requested for the purpose of counsel’s rendering the required
opinion.
     (d) Each Seller may sell, assign or otherwise transfer (including through
participation) all, but not less than all, of its Share of the Deferred Purchase
Price to (i) AIG if it is at the time a “qualified purchaser” (as defined in
Section 2(a)(51)(A) of the Investment Company Act of 1940, as amended) or
(ii) any other Person with the consent of the Controlling Party. Any assigning
Seller shall promptly notify the Controlling Party, any other Seller, the Senior
Lender, the Investment Manager, the Collateral Agent, the Administrator and the
Buyer of such assignment and the date of effectiveness of such assignment. From
and after the date of such notice of assignment, AIG or such other Person shall
be a party hereto and have the rights and obligations of the assigning Seller
under this Agreement and the other Transaction Documents, and the assigning
Seller shall be released from its obligations under this Agreement (to the
extent of the interest so assigned) and such Seller shall cease to be a Party
hereto but shall continue to be subject to the obligations set forth in
Section 6.05.
     Section 6.07. Counterparts. This Agreement may be executed in counterparts
(and by different Parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective when the condition described in
Section 6.03 is satisfied. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
     Section 6.08. Severability. If any one or more of the provisions contained
in this Agreement or in any other Transaction Document should be held invalid,
illegal or unenforceable in any respect, then, to the extent permitted by
applicable law, the validity, legality and enforceability of the remaining
provisions contained

21



--------------------------------------------------------------------------------



 



herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The Parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
     Section 6.09. Integration. This Agreement and the other Transaction
Documents represent the entire agreement of the Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Borrower, any Seller Party or the
Controlling Party relative to the subject matter hereof not expressly set forth
or referred to herein or in the other Transaction Documents.
     Section 6.10. Applicable Law. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK; provided, however, that any sale, transfer, assignment or
other conveyance of any RMBS Issue or other property, assets or rights by a
Delaware Seller to the Buyer pursuant to this Agreement shall be governed by and
construed in accordance with the laws of the state of Delaware, including the
Securitization Act, without reference to its conflict of law provisions, and the
effectiveness and nature of any such sale, transfer, assignment or other
conveyance shall be determined in accordance with such laws.
     Section 6.11. Jurisdiction; Consent to Service of Process. (a) Each Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Transaction Documents, or for recognition or enforcement
of any judgment, and each of the Parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
     (b) Each Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Transaction Documents
in any New York State or federal court. Each Party hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

22



--------------------------------------------------------------------------------



 



     (c) Each Party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 6.02. Nothing in this Agreement
will affect the right of any Party to this Agreement to serve process in any
other manner permitted by law.
     Section 6.12. Confidentiality. AIG and each Seller Party agrees to keep
confidential all non public information, including, without limitation, the
Transaction Documents, and other related documents provided to it by any Party
pursuant to or in connection with the Transaction Documents; provided that
nothing herein shall prevent AIG or any Seller Party (or its Related Parties who
are provided such information pursuant to clause (a) below) from disclosing any
such information (a) to its Related Parties who have a need to know such
information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) upon the request or
demand of any regulatory authority, any tax authority or the National
Association of Insurance Commissioners, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) in
connection with the exercise of any remedies hereunder or under the other
Transaction Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) with the consent of the
Controlling Party, (f) to the extent such information becomes publicly available
other than as a result of a breach of this Section or (g) to any prospective
buyers of such Seller Party or prospective providers of financing for such
buyers and their agents and representatives if such buyer or financing provider
and their agents and representatives agree to be bound by the provisions of this
Section with respect to such information; provided, further, that prior to any
disclosure of information pursuant to clause (b) or (c) of the proviso above,
AIG or such Seller Party shall notify the Buyer, if legally permitted to do so,
of any proposed disclosure as far in advance of such disclosure as practicable
and, upon the Buyer’s or the Controlling Party’s request, take all reasonable
actions to ensure that any information disclosed is accorded confidential
treatment, or if such notice to the Buyer and the Controlling Party is
prohibited by law, inform the relevant court or regulatory authority of the
Buyer’s and the Controlling Party’s interest in the disclosed information and
request that such court, regulatory authority inform the Buyer and the
Controlling Party of the disclosure.
     Section 6.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE

23



--------------------------------------------------------------------------------



 



EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 6.14. Limited Recourse. Notwithstanding anything to the contrary
contained in this Agreement and the other Transaction Documents, the obligations
of the Buyer under this Agreement and all other Transaction Documents are solely
the obligations of the Buyer and shall be payable solely to the extent of funds
received by and available to the Buyer in accordance with the Waterfall. Whether
or not any portion of the Purchase Price or any other amount remains outstanding
at the time, all obligations of the Buyer with respect to the Purchase Price and
such other amounts shall be terminated and extinguished on the date on which all
of the assets of the Buyer have been fully liquidated and disposed of and all
proceeds thereof have been distributed in accordance with the Waterfall. No
recourse shall be had for the payment of any amount owing in respect of any
obligation of, or claim against, the Buyer arising out of or based upon this
Agreement or any other Transaction Document against any holder of a Membership
Interest, employee, officer or Affiliate thereof and, except as specifically
provided herein and in the other Transaction Documents, no recourse shall be had
for the payment of any amount owing in respect of any obligation of, or claim
against, the Buyer arising out of or based upon this Agreement against the
Collateral Agent, the Administrator, the Investment Manager or any holder of the
Membership Interests of the Buyer or any Related Party of any thereof; provided
that the foregoing shall not relieve any such person or entity from any
liability they might otherwise have as a result of willful misconduct, gross
negligence or fraudulent actions taken or omissions by them. The provisions of
this Section shall survive the termination or expiration of this Agreement and
payment in full of all of the Purchase Price.
     Section 6.15. Certain Tax Matters. It is the intention of the Parties that
for U.S. federal income tax purposes: (a) the Senior Loan shall be treated as
the sole equity interest in the Buyer; (b) the proceeds realized by the Sellers
of the RMBS Pool shall be the sum of (i) the Cash Purchase Price, (ii) the Fixed
Deferred Purchase Price (other than any interest thereon) and (iii) the Variable
Deferred Purchase Price (other than any interest imputed thereon for federal
income tax purposes); (c) the Buyer shall be treated as the owner of the RMBS
Pool; and (d) the Buyer shall be treated as an entity disregarded from its
owner. The terms of this Agreement and the other Transaction Documents shall be
interpreted consistently with this intention, and the Parties agree to not take
any position for U.S. federal income tax purposes (in a filing or otherwise)
contrary to this intention. For the avoidance of doubt, each Party agrees that
it shall not make an election to treat the Buyer as an association taxable as a
corporation for federal income tax purposes.

24



--------------------------------------------------------------------------------



 



     Section 6.16. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     Section 6.17. Further Assurances. Each of the Seller Parties and the Buyer
agrees to execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including filing
Uniform Commercial Code and other financing statements) that may be required
under applicable law, or that the Buyer or any of the Seller Parties may
reasonably request, in order to effectuate the transactions contemplated by this
Agreement; provided that no party shall be required to incur any costs or
liabilities in connection therewith.
     Section 6.18. Third Party Beneficiary. The Senior Lender is an express
third party beneficiary of Sections 1.03 and 6.06(d) hereof. The Investment
Manager is an express third party beneficiary of Sections 1.06, 1.07, 3.05,
3.06, 6.06(d), 6.14 and 6.19 hereof. The Collateral Agent is an express third
party beneficiary of Sections 1.01, 1.03, 1.06, 6.06(d) and 6.14 hereof.
     Section 6.19. Role Of Investment Manager And Controlling Party. Each party
hereby accepts the role and powers of the Investment Manager described in the
Credit Agreement and the other Transaction Documents and understands that the
Investment Manager will be solely the agent of the Controlling Party. In
addition, the Controlling Party has ultimate authority with respect to all
decisions regarding the management of the Collateral (which it may delegate, in
whole or in part, to the Investment Manager or otherwise), including decisions
as to when to dispose of Collateral. In exercising such control, the Controlling
Party and its agents, including the Investment Manager, shall have no duty to
maximize returns on the Collateral or to take into account the interests of any
AIG Entity or the Senior Lender or any other Secured Party.
ARTICLE 7
Definitions
     Section 7.01. Certain Definitions. Capitalized terms used herein and not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement dated as of the date hereof (the “Credit Agreement”) among the Buyer,
as Borrower, Federal Reserve Bank of New York, as the Senior Lender and the
Controlling Party, and the Collateral Agent. The following capitalized terms
used herein shall have the following meanings:
     “Accrual Rate” means one month LIBOR as of October 29, 2008, which was
3.1175%, plus 1.0%.

25



--------------------------------------------------------------------------------



 



     “Affiliate” means, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified. For
the avoidance of doubt, none of the Buyer, any Federal Reserve Bank nor the
United States Treasury shall be deemed to be an “Affiliate” of any AIG Entity
for purposes of any Transaction Document. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.
     “AIG” means American International Group, Inc.
     “AIG Agent” has the meaning set forth in the introductory paragraph of this
Agreement.
     “AIG Entity” has the meaning set forth in the Credit Agreement.
     “Buyer” has the meaning set forth in the introductory paragraph to this
Agreement.
     “Calculation Period” has the meaning set forth in the Credit Agreement.
     “Cash Purchase Price” means an amount equal to (i) the Designated Purchase
Price plus (ii) interest from and including the Designation Date to but
excluding the Closing Date on the Designated Purchase Price at the Accrual Rate
as set forth in column G of Schedule A hereto minus (iii) the Cash Purchase
Price Adjustment Amount.
     “Cash Purchase Price Adjustment Amount” means an amount equal to
(i) interest and other yield payments received by or on behalf of any Seller on
each RMBS Issue (except payments due prior to the Designation Date and not
included in the determination of the Designated Purchase Price of such RMBS
Issue) on or after the Designation Date set forth in column J of Schedule A
hereto (as may be revised by the Cash Purchase Price Adjustment Amount
Certificate in accordance with Sections 1.02 (b) and (c)) plus (ii) all net sale
proceeds, if any, and payments of principal received by or on behalf of any
Seller in respect of each RMBS Issue on or after the Designation Date (except
payments due prior to the Designation Date and not included in the determination
of the Designated Purchase Price of such RMBS Issue) set forth in column I of
Schedule A hereto (as may be revised by the Cash Purchase Price Adjustment
Amount Certificate in accordance with Sections 1.02 (b) and (c)) plus
(iii) interest at the Accrual Rate on each amount referred to in clauses (i) and
(ii) above from and including the date as of which such amount is credited to
the account of the AIG Agent or a Seller as set forth in column H of Schedule A
hereto to but excluding the Closing Date as set forth in column L of Schedule A
hereto (as may be revised by the

26



--------------------------------------------------------------------------------



 



Cash Purchase Price Adjustment Amount Certificate in accordance with
Sections 1.02 (b) and (c)).
     “Cash Purchase Price Adjustment Amount Certificate” means a certificate of
the AIG Agent in substantially the form of Exhibit A hereto delivered pursuant
to Section 1.02 (b) or (c) hereof.
     “Closing” means the consummation of the Transactions scheduled to occur on
the Closing Date upon satisfaction of the conditions precedent set forth in
Article 5 hereof and in Section 4.01 of the Credit Agreement.
     “Closing Date” has the meaning set forth in the Credit Agreement.
     “Collateral Account” has the meaning set forth in the Security Agreement.
     “Collateral Agent” has the meaning set forth in the Security Agreement.
     “Controlling Party” has the meaning set forth in the Credit Agreement.
     “Deferred Purchase Price” means the Fixed Deferred Purchase Price and the
Variable Deferred Purchase Price.
     “Designated Purchase Price” means the sum of the amounts set forth opposite
the Designated RMBS Issues in column F of Schedule A hereto, which amounts were
determined as of the Designation Date and include accrued and unpaid interest
and other yield payments (but not overdue interest and other equivalent yield
payments) through but excluding the Designation Date as set forth in column E of
Schedule A hereto.
     “Designated RMBS Issue” means an RMBS Issue listed on Schedule A attached
hereto that is owned by the AIG Agent for the benefit of the Sellers on the
Designation Date.
     “Designation Date” means October 31, 2008.
     “Disposition” means, with respect to any RMBS Issue or any right therein or
thereunder, any sale, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” have correlative meanings.
     “Financial Officer” of any Person means the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
     “Fixed Deferred Purchase Price” means, with respect to all of the Sellers,
an amount equal to one billion dollars ($1,000,000,000) plus interest thereon
and, with respect to any Seller, such Seller’s Share of the Fixed Deferred
Purchase Price.

27



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, local, municipal or
foreign court or governmental agency, authority, instrumentality or regulatory
body, including any board of insurance, insurance department or insurance
commissioner.
     “Junior Obligations” has the meaning set forth in Section 1.03(b).
     “LIBOR” has the meaning set forth in the Credit Agreement.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
     “Material Adverse Effect” means (a) a material impairment of the totality
of the rights and remedies of, or benefits available to the Buyer, the Senior
Lender or the Collateral Agent under the Transaction Documents taken as a whole
or (b) a material adverse effect on the value of the RMBS Pool.
     “NYUCC” means the UCC as in effect from time to time in the State of New
York.
     “Obligor” means the issuer or the guarantor or both of any RMBS Issue, as
the context requires.
     “Participation Percentage” means, with respect to each Seller, the
percentage set forth below for that Seller:

              Participation Seller   Percentage
Seller 1: American General Life Insurance Company
    17.65 %
Seller 2: American General Life and Accident Insurance Company
    4.41 %
Seller 3: The United States Life Insurance Company in the City of New York
    1.76 %
Seller 4: AIG Life Insurance Company
    3.91 %
Seller 5: American International Life Assurance Company of New York
    3.46 %
Seller 6: American Life Insurance Company
    2.13 %
Seller 7: AIG Annuity Insurance Company
    34.79 %
Seller 8: The Variable Annuity Life Insurance Company
    17.38 %
Seller 9: SunAmerica Life Insurance Company
    9.85 %

28



--------------------------------------------------------------------------------



 



              Participation Seller   Percentage
Seller 10: First SunAmerica Life Insurance Company
    3.17 %
Seller 11: AIG SunAmerica Life Assurance Company
    1.49 %

     “Party” has the meaning set forth in the preamble to this Agreement.
     “Person” means any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
     “Purchase Price” means, with respect to all of the Sellers, the sum of the
Cash Purchase Price, the Fixed Deferred Purchase Price and the Variable Deferred
Purchase Price and, with respect to any Seller, such Seller’s Share of the
Purchase Price.
     “Related Instruments” means any participation, pooling, servicing or other
agreement, document or instrument pursuant to which an RMBS Issue has been
created, pooled, securitized, issued, sold, serviced, enhanced, insured or
guaranteed and each other agreement, document, indenture and instrument that
governs or affects the terms of, or secures the obligations represented by, such
RMBS Issue or of which the holders of such RMBS Issue are the beneficiaries.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
attorneys, accountants, and other advisors, and controlling persons of such
Person and such Person’s Affiliates. For the avoidance of doubt, none of the
Buyer, any Federal Reserve Bank nor the United States Treasury shall be deemed
to be a “Related Party” of any AIG Entity for purposes of any Transaction
Document.
     “RMBS Issue” means the securities of a single issue of residential
mortgage-backed securities listed on Schedule A attached hereto that is owned by
the AIG Agent for the benefit of the Sellers immediately prior to the Closing,
together with all right, title and interest in and to all Related Instruments.
     “RMBS Pool” means the RMBS Issues collectively.
     “S&P” means Standard & Poor’s.
     “Sanctions” has the meaning set forth in Section 2.08
     “Security Interest” has the meaning set forth in the Security Agreement.
     “Security Agreement” means the Security Agreement dated as of the date
hereof among the Buyer, as borrower, the Federal Reserve Bank of New York, as

29



--------------------------------------------------------------------------------



 



the Senior Lender and the Controlling Party, and The Bank of New York Mellon, as
Collateral Agent.
     “Seller” and “Sellers” have the respective meanings set forth in the
introductory paragraph to this Agreement.
     “Seller Parties” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Senior Debt” has the meaning set forth in Section 1.03(b).
     “Senior Lender” has the meaning set forth in the Credit Agreement.
     “Share” means, with respect to any Seller, such Seller’s ownership interest
in an RMBS Issue, RMBS Pool, Cash Purchase Price or Deferred Purchase Price in
the amount of its Participation Percentage thereof.
     “Transaction Documents” has the meaning set forth in the Credit Agreement.
     “Transactions” means the transactions contemplated by the Transaction
Documents.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
any applicable state.
     “Variable Deferred Purchase Price” means, with respect to all of the
Sellers, 1/6th of the net cash proceeds from the RMBS Pool plus cash on hand
with the Buyer after payment in full of the Senior Loan plus accrued interest
thereon and the Fixed Deferred Purchase Price plus accrued interest thereon and,
with respect to any Seller, such Seller’s Share of the Variable Deferred
Purchase Price.
     “Waterfall” means the order of payments set forth in Section 5(b) of the
Security Agreement.
     Section 7.02. Other Definitional Provisions. (a) As used herein and in any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, capital stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other contractual obligations shall, unless otherwise
specified, be deemed to refer to

30



--------------------------------------------------------------------------------



 



such agreements or contractual obligations as amended, supplemented, restated or
otherwise modified from time to time, or any successor or replacement agreement
which may be entered into from time to time.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
[signature pages follow]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Asset Purchase
Agreement to be executed on its behalf by its officers thereunto duly authorized
on the day and year first above written.

                          MAIDEN LANE II LLC,
by the Federal Reserve Bank of New York, as its sole Managing Member   FEDERAL
RESERVE BANK OF NEW YORK, as Controlling Party    
 
                        By:   /s/ Helen Mucciolo   By:   /s/ Helen Mucciolo    
                 
 
  Name:   Helen Mucciolo       Name:   Helen Mucciolo    
 
  Title:   Senior Vice President       Title:   Senior Vice President    
 
                        AMERICAN INTERNATIONAL GROUP, INC.                
 
                        By:   /s/ David L. Herzog                              
       
 
  Name:   David L. Herzog                
 
  Title:   Executive Vice President and                
 
      Chief Financial Officer                
 
                        AMERICAN GENERAL LIFE INSURANCE COMPANY   AMERICAN
GENERAL LIFE AND ACCIDENT
INSURANCE COMPANY    
 
                        By:   /s/ Mary Jane B. Fortin   By:   /s/ Mary Jane B.
Fortin                      
 
  Name:   Mary Jane B. Fortin       Name:   Mary Jane B. Fortin    
 
  Title:   Executive Vice President and       Title:   Executive Vice President
   
 
      Chief Financial Officer                
 
                        AMERICAN GENERAL LIFE INSURANCE COMPANY   AMERICAN
GENERAL LIFE AND ACCIDENT
INSURANCE COMPANY    
 
                        By:   /s/ Kyle L. Jennings   By:   /s/ Kyle L. Jennings
                     
 
  Name:   Kyle L. Jennings       Name:   Kyle L. Jennings    
 
  Title:   Executive Vice President,
General Counsel and Secretary       Title:   Executive Vice President,
General Counsel and Secretary    

 



--------------------------------------------------------------------------------



 



                          THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK   THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK    
 
                        By:   /s/ Mary Jane B. Fortin   By:   /s/ Kyle L.
Jennings                      
 
  Name:   Mary Jane B. Fortin       Name:   Kyle L. Jennings    
 
  Title:   Executive Vice President and       Title:   Executive Vice President,
   
 
      Chief Financial Officer           General Counsel and Secretary    
 
                        AIG LIFE INSURANCE COMPANY   AMERICAN INTERNATIONAL LIFE
ASSURANCE
COMPANY OF NEW YORK    
 
                        By:   /s/ Mary Jane B. Fortin   By:   /s/ Mary Jane B.
Fortin                      
 
  Name:   Mary Jane B. Fortin       Name:   Mary Jane B. Fortin    
 
  Title:   Executive Vice President and       Title:   Executive Vice President
and    
 
      Chief Financial Officer           Chief Financial Officer    
 
                        AIG LIFE INSURANCE COMPANY   AMERICAN INTERNATIONAL LIFE
ASSURANCE COMPANY OF NEW YORK    
 
                        By:   /s/ Kyle L. Jennings   By:   /s/ Kyle L. Jennings
                     
 
  Name:   Kyle L. Jennings       Name:   Kyle L. Jennings    
 
  Title:   Executive Vice President,       Title:   Executive Vice President,  
 
 
      General Counsel and Secretary           General Counsel and Secretary    
 
                        AMERICAN LIFE INSURANCE COMPANY   AIG ANNUITY INSURANCE
COMPANY    
 
                        By:   /s/ Dennis R. Vigneau   By:   /s/ N. Scott Gillis
                     
 
  Name:   Dennis R. Vigneau       Name:   N. Scott Gillis    
 
  Title:   Chief Financial Officer       Title:   Senior Vice President
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                          THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY   SUNAMERICA LIFE INSURANCE COMPANY    
 
                       
By:
  /s/ N. Scott Gillis  
By:
  /s/ N. Scott Gillis                        
 
  Name:   N. Scott Gillis       Name:   N. Scott Gillis    
 
  Title:   Senior Vice President       Title:   Senior Vice President    
 
      Chief Financial Officer           Chief Financial Officer    
 
                        FIRST SUNAMERICA LIFE INSURANCE COMPANY   AIG SUNAMERICA
LIFE ASSURANCE COMPANY    
 
                       
By:
  /s/ N. Scott Gillis  
By:
  /s/ N. Scott Gillis                        
 
  Name:   N. Scott Gillis       Name:   N. Scott Gillis    
 
  Title:   Senior Vice President       Title:   Senior Vice President    
 
      Chief Financial Officer           Chief Financial Officer    
 
                        AIG SECURITIES LENDING CORP., as AIG Agent              
 
 
                       
By:
  /s/ Michael F. Thorp                                    
 
  Name:   Michael F. Thorp                
 
  Title:   Vice President                

 



--------------------------------------------------------------------------------



 



Schedule A to
Asset Purchase Agreement
DESIGNATED RMBS POOL
[Attached]

 



--------------------------------------------------------------------------------



 



Schedule B
to
Asset Purchase Agreement
SELLERS

          Jurisdiction of Seller   Organization
Seller 1: American General Life Insurance Company
  Texas
Seller 2: American General Life and Accident Insurance Company
  Tennessee
Seller 3: The United States Life Insurance Company in the City of New York
  New York
Seller 4: AIG Life Insurance Company
  Delaware
Seller 5: American International Life Assurance Company of New York
  New York
Seller 6: American Life Insurance Company
  Delaware
Seller 7: AIG Annuity Insurance Company
  Texas
Seller 8: The Variable Annuity Life Insurance Company
  Texas
Seller 9: SunAmerica Life Insurance Company
  Arizona
Seller 10: First SunAmerica Life Insurance Company
  New York
Seller 11: AIG SunAmerica Life Assurance Company
  Arizona

 



--------------------------------------------------------------------------------



 



Schedule C
to
Asset Purchase Agreement
NOTICE INFORMATION
EACH SELLER PARTY
[Name of Seller]
c/o American International Group, Inc.
70 Pine Street, New York, New York 10270
Attention: General Counsel
Fax: (212) 425-2175
Telephone: (212) 770-7000
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street, New York, New York 10004
Attention: Robert W. Reeder III, Michael M. Wiseman
                  and Benjamin R. Weber
Telephone: (212) 558-4000
BUYER
Federal Reserve Bank of New York
33 Liberty Street New York, New York 10045
Attention: William Walsh, Assistant Vice President
Telecopy: (212) 720-5686
Telephone: (212) 720-7743
E-mail: william.walsh@ny.frb.org

 



--------------------------------------------------------------------------------



 



with copies to:
Federal Reserve Bank of New York
33 Liberty Street New York, New York 10045
Attention: Joyce M. Hansen, Deputy General Counsel and Senior Vice President
Telecopy: (212) 720-1756
Telephone: (212) 720-5024
E-mail: joyce.hansen@ny.frb.org
Davis Polk & Wardwell
450 Lexington Avenue, New York, New York 10017
Attention: Marshall S. Huebner and Robert L. Heckart
Telephone: (212) 450-4000

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Asset Purchase Agreement
CASH PURCHASE PRICE ADJUSTMENT AMOUNT
CERTIFICATE
Date:                     ,          
     Pursuant to Section 1.02 [(b)][(c)]] of the Asset Purchase Agreement dated
as of December      , 2008 (as amended, modified or supplemented from time to
time, the “Asset Purchase Agreement”; the terms defined therein being used
herein as therein defined) among the Sellers named therein, AIG Securities
Lending Corp. (the “AIG Agent”), Maiden Lane II and Federal Reserve Bank of New
York, the AIG Agent hereby certifies as follows:
     1. Set forth on Annex A hereto is a true and correct revised description of
the cash flows on each Designated RMBS Issue identified therewith from and
including October 31, 2008 to and excluding the Closing Date.
     2. The amounts set forth in columns I, J and L of Schedule A attached to
the execution copies of the Asset Purchase Agreement delivered on the Closing
Date are revised as set forth in columns I, J and L of the Annex A hereto.
     3. Each Seller’s portion of the [final] [revised final] Cash Purchase Price
Adjustment Amount is set forth on Annex B hereto.
     4. The amount by which the [final][revised final] Cash Purchase Price
Adjustment Amount differs from the [estimated Cash Purchase Price Adjustment
Amount] [prior final Cash Purchase Price Adjustment Amount set forth in the Cash
Purchase Price Adjustment Amount Certificate dated as of           ,           ]
is $          .
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Certificate to be
executed in its name and behalf by its duly authorized representative as of the
date first above-written.

            AIG SECURITIES LENDING CORP., as AIG Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Annex A to
Cash Purchase Price
Adjustment Amount
Certificate
CASH PURCHASE PRICE ADJUSTMENT AMOUNT

                                      L             I   J   Accrued Interest on
  Cash Purchase Price A   B   Post 10/31/2008   Post 10/31/2008   amounts in
columns   Adjustment Amount CUSIP   Security Name   Principal   Interest   I and
J   (I+J+L)                       Total                    

 



--------------------------------------------------------------------------------



 



Annex B
to
Cash Purchase Price
Adjustment Amount
Certificate
Cash Purchase Price Adjustment Amount for each Seller
Date:                

                                              Amount by which the              
      [final] [revised                     final] Cash                    
Purchase Price                     Adjustment Amount                     exceeds
(is less                     than) the             Cash Purchase Price  
[estimated] [prior     Seller’s   Adjustment Amount   final] Cash    
Participation   for each   Purchase Price Seller   Percentage   Seller1  
Adjustment Amount
Seller 1
    [     ] %   $ [               ]     $ [               ]  
Seller 2
    [     ] %   $ [               ]     $ [               ]  
Seller 3
    [     ] %   $ [               ]     $ [               ]  
Seller 4
    [     ] %   $ [               ]     $ [               ]  
Seller 5
    [     ] %   $ [               ]     $ [               ]  
Seller 6
    [     ] %   $ [               ]     $ [               ]  
Seller 7
    [     ] %   $ [               ]     $ [               ]  
Seller 8
    [     ] %   $ [               ]     $ [               ]  

 

1   For each Seller: the product of (x) such Seller’s Participation Percentage
as set forth in the second column of this table and (y) the Cash Purchase Price
Adjustment Amount for the RMBS Pool as set forth in the last column of Annex A.

 



--------------------------------------------------------------------------------



 



                                              Amount by which the              
      [final] [revised                     final] Cash                    
Purchase Price                     Adjustment Amount                     exceeds
(is less                     than) the             Cash Purchase Price  
[estimated] [prior     Seller’s   Adjustment Amount   final] Cash    
Participation   for each   Purchase Price Seller   Percentage   Seller1  
Adjustment Amount
Seller 9
    [     ] %   $ [               ]     $ [               ]  
Seller 10
    [     ] %   $ [               ]     $ [               ]  
Seller 11
    [     ] %   $ [               ]     $ [               ]  

 